Order entered February 12, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01467-CV

                              CRESENCIO BASTIDA, Appellant

                                                 V.

                ABEL'S MOBILE HOME SERVICE, INC., ET AL, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 296-02287-06

                                             ORDER
       Both the clerk’s and reporter’s records in this case are overdue. By postcard dated

December 4, 2013, we notified the court reporter that the reporter’s record was overdue. We

directed the court reporter to file the record within thirty days. To date, the reporter’s record has

not been filed. Also by postcard dated December 4, 2013, we notified the district clerk that the

clerk’s record was overdue. We directed the district clerk to file the clerk’s record within thirty

days. To date, the clerk’s record has not been filed.

       Accordingly, this Court ORDERS the Collin County District Clerk to file, within

FIFTEEN DAYS of the date of this order, either the clerk’s record or written verification that

appellant has not been found indigent and has not paid for the record. We notifiy appellant that if
we receive verification he is not indigent and has not paid for the record, we will, without further

notice, dismiss the appeal. See TEX. R. APP. P. 37.3(b).

       We ORDER Janet Dugger, official court reporter for the 296th Judicial District Court, to

file, within FIFTEEN DAYS of the date of this order, either: (1) the reporter’s record; (2)

written verification that no hearings were recorded; or (3) written verification that appellant has

not been found indigent and has not paid for the record. We notifiy appellant that if we receive

verification he is not indigent and has not paid for the record, we will order the appeal submitted

without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order, by electronic tranmission, to the

following persons:

       Andrea Stroh Thompson
       Collin County District Clerk

       Janet Dugger
       Official Court Reporter, 296th Judicial District Court




                                                     /s/      CAROLYN WRIGHT
                                                              CHIEF JUSTICE